DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
Priority
3.	 Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-026335, filed on 02/16/2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi (JPH11354091A) as applied to claim 1 above and further in view of Burget (“Modeling of deformation and failure behavior of dissimilar resistance spot welded joints under shear, axial, and combined loading conditions”) (The attached machine translation for JPH11354091A is referenced below).
Regarding claim 1, 
Takeshi teaches a sealing body (Figure 6, B; [0013]-[0017]) comprising:
a sealing plate (Figure 6, 3; [0013]), and
a positive electrode cap (Figure 6, 6; [0015]) welded to the sealing plate (Figure 6, 3; [0013]), wherein 
the positive electrode cap (Figure 6, 6; [0015]) includes a cylindrical body section (Figure 6), an annual flange provided along a circumferential edge of an opening at a base end of the body section (notated Figure 6 below; [0017]), and a top wall provided to close a tip opposite the base end (annotated Figure 6; [0017]), and

    PNG
    media_image1.png
    563
    1443
    media_image1.png
    Greyscale
a welded part between the sealing plate and the positive electrode cap, wherein the welded part is located between the sealing plate and the flange(Figure 6, C2; [0017]), and is located at a position where a ratio of X to R in a percentage is 0% or more and 2% or less, in which R is a length from a center of the flange to an outer circumferential edge of the flange, and X is a length from an edge of the welded part on an outer side in a radial direction of the flange to the outer circumferential edge of the flange. 

In Takeshi, the contact portion (C2) where the bent out peripheral portion (3e) of the sealing plate (3) and the cap (6) come into contact is welded on the very edge of the flange, and accordingly X would be equal to 0 rendering the percentage 0%.  Referencing the annotated figure above, Takeshi teaches the “annular flange” run parallel to the “sealing plate”.
Takeshi fails to teach the sealing plate has a first surface and the annular flange has a second surface disposed parallel to and directly abutting the first surface and the welding part being located between the first and second surfaces.  Burget teaches methods of achieving pull-out fracture mode in metal surfaces resistance spot welded together for reliable destructive inspection, in which all samples include parallel and directly abutting surfaces.  Burget emphasizes this geometry by concluding that shear loading, which requires parallel and directly abutting surfaces, helps produce a change in the fracture location which allows for pull-out fracture (see conclusion). Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to apply the parallel and directly abutting surfaces of Burget to the sealing body taught by Takeshi in order to introduce sheer loading and more reliably produce a better fracture surface during destructive inspection
Furthermore, Burget teaches that “the joints’ behavior in terms of…fracture mode and fracture locations can be calculated using detailed finite-element models according to the joints geometry” (see conclusion), meaning that the weld location, which is a type of weld geometry, can be considered a result-effective variable for determining, by means of routine experimentation, the optimal edge distance for producing peel-off fracture mode, thus improving reliability and consistency of the weld. Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to model the parallel and directly abutting surfaces at different edge distances, as taught by Burget, in order to optimize the occurrence of pull out fracture and improve the effectiveness of destructive inspection.
Regarding claim 3, 
Modified Takeshi teaches a battery (Figures 1, 4, and 6; [0012]-[0013]) comprising an outer can (Figures 1 and 4, 1; [0013]) having an opening at an upper end (Figure 1; opening is closed by sealing body of Figure 6; [0017]), an electrode group (Figures 1 and 4; [0012]) stored together with an electrolyte (Figures 1 and 4; [0012]), and a sealing body that seals the opening of the outer can (Figures 4 and 6; [0017]) wherein the sealing body is the sealing body according to claim 1 as taught by Takeshi. 
Claims 2 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi (JPH11354091A) as applied to claim 1 above and further in view of Burget (“Modeling of deformation and failure behavior of dissimilar resistance spot welded joints under shear, axial, and combined loading conditions”), Yamaguchi (JP201126695A), and Hideaki (JP H0982289 A) (The attached machine translations are referenced below).
Regarding claim 2,
Modified Takeshi teaches the sealing body according to claim 1 (annotated Figure above), but does not specify wherein a plurality of the welded parts are formed via an equal space in a circumferential direction of the flange. Yamaguchi teaches welding projections formed on the outer peripheral flange portion 17a at substantially equal intervals [0038].  One of ordinary skill of the art would recognize that a load such as from pressure or peeling would be better distributed across an equal radius thus improving the structural integrity.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Takeshi and Yamaguchi to produce the structure of claim 2 with a plurality of welds at equal distances to the edge of the flange to better distribute weld joint loads and improve structural integrity.
Regarding claim 4, 
Modified Takeshi teaches a battery (Figures 1, 4, and 6; [0012]-[0013]) comprising an outer can (Figures 1 and 4, 1; [0013]) having an opening at an upper end (Figure 1; opening is closed by sealing body of Figure 6; [0017]), an electrode group (Figures 1 and 4; [0012]) stored together with an electrolyte (Figures 1 and 4; [0012]), and a sealing body that seals the opening of the outer can (Figures 4 and 6; [0017]) wherein the sealing body is the sealing body according to claim 2 as taught by Takeshi. 
Regarding claim 5,
 Takeshi teaches a sealing body (Figure 6, B; [0013]-[0017]) comprising:
a sealing plate (Figure 6, 3; [0013]), and
a positive electrode cap (Figure 6, 6; [0015]) welded to the sealing plate (Figure 6, 3; [0013]), wherein 
the positive electrode cap (Figure 6, 6; [0015]) includes a cylindrical body section (Figure 6), an annual flange provided along a circumferential edge of an opening at a base end of the body section (notated Figure 6 below; [0017]), and a top wall provided to close a tip opposite the base end (annotated Figure 6; [0017]), and
a welded part between the sealing plate and the positive electrode cap, wherein the welded part is located between the sealing plate and the flange(Figure 6, C2; [0017]), and is located at a position where a ratio of X to R in a percentage is 0% or more and 2% or less, in which R is a length from a center of the flange to an outer circumferential edge of the flange, and X is a length from an edge of the welded part on an outer side in a radial direction of the flange to the outer circumferential edge of the flange. 
Takeshi does not teach the valve body contained within the cylindrical body section of the positive electrode cap.  Hideaki teaches the valve body (Fig. 2, 13) contained within the cylindrical body section of the positive electrode cap (Fig. 1, 10).  It would be obvious for one of ordinary skill in the art to place the valve body within the cylindrical body section of the positive electrode cap to make use of the open space inside it.  

    PNG
    media_image1.png
    563
    1443
    media_image1.png
    Greyscale

In Takeshi, the contact portion (C2) where the bent out peripheral portion (3e) of the sealing plate (3) and the cap (6) come into contact is welded on the very edge of the flange, and accordingly X would be equal to 0 rendering the percentage 0%. 
Takeshi fails to teach the sealing plate has a first surface and the annular flange has a second surface disposed parallel to and directly abutting the first surface and the welding part being located between the first and second surfaces.  Burget teaches methods of achieving pull-out fracture mode in metal surfaces resistance spot welded together for reliable destructive inspection, in which all samples include parallel and directly abutting surfaces.  Burget emphasizes this geometry by concluding that shear loading, which requires parallel and directly abutting surfaces, helps produce a change in the fracture location which allows for pull-out fracture (see conclusion). Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to apply the parallel and directly abutting surfaces of Burget to the sealing body taught by Takeshi in order to introduce sheer loading and more reliably produce a better fracture surface during destructive inspection
Furthermore, Burget teaches that “the joints’ behavior in terms of…fracture mode and fracture locations can be calculated using detailed finite-element models according to the joints geometry” (see conclusion), meaning that the weld location, which is a type of weld geometry, can be considered a result-effective variable for determining, by means of routine experimentation, the optimal edge distance for producing peel-off fracture mode, thus improving reliability and consistency of the weld. Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to model the parallel and directly abutting surfaces at different edge distances, as taught by Burget, in order to optimize the occurrence of pull out fracture and improve the effectiveness of destructive inspection.
Modified Takeshi fails to teach the valve body contained within the cylindrical body section of the positive electrode cap.  Hideaki teaches the valve body (Fig.2, 13) contained within the cylindrical body section of the positive electrode cap (Fig. 1, 10).  It would be obvious to one of ordinary skill of the art before the effective filing date to place the valve body within the cylindrical body section of the positive electrode cap to make use of the open space inside it.
Regarding claim 6, 
Modified Takeshi teaches the sealing body according to claim 5 (see elements of claim 5 above), but does not specify that a plurality of the welded parts is formed via an equal space in a circumferential direction of the flange. Yamaguchi teaches welding projections formed on the outer peripheral flange portion 17a at substantially equal intervals [0038].  One of ordinary skill of the art would recognize that a load such as from pressure or peeling would be better distributed across an equal radius thus improving the structural integrity.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Takeshi and Yamaguchi to produce the structure of claim 2 with a plurality of welds at equal distances to the edge of the flange to better distribute weld joint loads and improve structural integrity.
Regarding claim 7, 
Modified Takeshi teaches a battery (Figures 1, 4, and 6; [0012]-[0013]) comprising an outer can (Figures 1 and 4, 1; [0013]) having an opening at an upper end (Figure 1; opening is closed by sealing body of Figure 6; [0017]), an electrode group (Figures 1 and 4; [0012]) stored together with an electrolyte (Figures 1 and 4; [0012]), and a sealing body that seals the opening of the outer can (Figures 4 and 6; [0017]) wherein the sealing body is the sealing body according to claim 5 as taught by Takeshi. 
Regarding claim 8, 
Modified Takeshi teaches a battery (Figures 1, 4, and 6; [0012]-[0013]) comprising an outer can (Figures 1 and 4, 1; [0013]) having an opening at an upper end (Figure 1; opening is closed by sealing body of Figure 6; [0017]), an electrode group (Figures 1 and 4; [0012]) stored together with an electrolyte (Figures 1 and 4; [0012]), and a sealing body that seals the opening of the outer can (Figures 4 and 6; [0017]) wherein the sealing body is the sealing body according to claim 6 as taught by modified Takeshi. 
Regarding claim 9, 
Modified Takeshi teaches he sealing body of claim 5 (see elements of claim 5 above), but fails to teach the valve body columnar in shape.  Hideaki teaches the valve body columnar in shape (Fig. 1, 13).
Regarding claim 10, 
Modified Takeshi teaches the sealing body of claim 5 (see elements of claim 5 above), but fails to teach the valve body having a stepped columnar shape.  Hideaki teaches the valve body having a stepped columnar shape (Fig. 1, 13).  The examiner interprets definition of “stepped columnar” as a hat shape in accordance with the specification and drawings of the present invention (Fig. 1, 18; [0067]).  
Regarding claim 11, 
Takeshi teaches a sealing body (Figure 6, B; [0013]-[0017]) comprising:
a sealing plate (Figure 6, 3; [0013]), and
a positive electrode cap (Figure 6, 6; [0015]) welded to the sealing plate (Figure 6, 3; [0013]), wherein 
the positive electrode cap (Figure 6, 6; [0015]) includes a cylindrical body section (Figure 6), an annual flange provided along a circumferential edge of an opening at a base end of the body section (notated Figure 6 below; [0017]), and a top wall provided to close a tip opposite the base end (annotated Figure 6; [0017]), a midpoint located halfway between the base end and the tip (annotated Figure 6; [0017]);
a welded part between the sealing plate and the positive electrode cap, wherein the welded part is located between the sealing plate and the flange(Figure 6, C2; [0017]), and is located at a position where a ratio of X to R in a percentage is 0% or more and 2% or less, in which R is a length from a center of the flange to an outer circumferential edge of the flange, and X is a length from an edge of the welded part on an outer side in a radial direction of the flange to the outer circumferential edge of the flange. 
Takeshi does not teach the valve body contained within the cylindrical body section of the positive electrode cap or a gas venthole in the cylindrical body section of the positive electrode cap located between the midpoint of the positive electrode cap and the base end.  Hideaki teaches the valve body (Fig. 2, 13) contained within the cylindrical body section of the positive electrode cap (Fig. 1, 10) with a gas vent hole (Fig. 1, 14; “gas passage hole”) located between the midpoint of the positive electrode cap (Fig. 1, top of 10) and the base end (Fig. 1, 12).  Despite Fig. 1 not being to scale, the location of venthole 14 at least overlaps with the claimed range.  It would be obvious for one of ordinary skill in the art to place the valve body within the cylindrical body section of the positive electrode cap to make use of the open space inside it.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05.  Accordingly, it would be obvious to combine venthole placed closer to the base end than the tip as taught by Hideaki with the battery taught by Takeshi in order to align the pressure gradient with the downward, closing direction of the valve. 

    PNG
    media_image1.png
    563
    1443
    media_image1.png
    Greyscale

In Takeshi, the contact portion (C2) where the bent out peripheral portion (3e) of the sealing plate (3) and the cap (6) come into contact is welded on the very edge of the flange, and accordingly X would be equal to 0 rendering the percentage 0%. 
Takeshi fails to teach the sealing plate has a first surface and the annular flange has a second surface disposed parallel to and directly abutting the first surface and the welding part being located between the first and second surfaces.  Burget teaches methods of achieving pull-out fracture mode in metal surfaces resistance spot welded together for reliable destructive inspection, in which all samples include parallel and directly abutting surfaces.  Burget emphasizes this geometry by concluding that shear loading, which requires parallel and directly abutting surfaces, helps produce a change in the fracture location which allows for pull-out fracture (see conclusion). Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to apply the parallel and directly abutting surfaces of Burget to the sealing body taught by Takeshi in order to introduce sheer loading and more reliably produce a better fracture surface during destructive inspection
Furthermore, Burget teaches that “the joints’ behavior in terms of…fracture mode and fracture locations can be calculated using detailed finite-element models according to the joints geometry” (see conclusion), meaning that the weld location, which is a type of weld geometry, can be considered a result-effective variable for determining, by means of routine experimentation, the optimal edge distance for producing peel-off fracture mode, thus improving reliability and consistency of the weld. Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to model the parallel and directly abutting surfaces at different edge distances, as taught by Burget, in order to optimize the occurrence of pull out fracture and improve the effectiveness of destructive inspection.
Modified Takeshi fails to teach the valve body contained within the cylindrical body section of the positive electrode cap.  Hideaki teaches the valve body (Fig.2, 13) contained within the cylindrical body section of the positive electrode cap (Fig. 1, 10).  It would be obvious to one of ordinary skill of the art before the effective filing date to place the valve body within the cylindrical body section of the positive electrode cap to make use of the open space inside it.
Regarding claim 12, 
Takeshi teaches the sealing body according to claim 11 (see elements of claim 11 above), but does not specify that a plurality of the welded parts is formed via an equal space in a circumferential direction of the flange. Yamaguchi teaches welding projections formed on the outer peripheral flange portion 17a at substantially equal intervals [0038].  One of ordinary skill of the art would recognize that a load such as from pressure or peeling would be better distributed across an equal radius thus improving the structural integrity.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Takeshi and Yamaguchi to produce a plurality of welds at equal distances to the edge of the flange to better distribute weld joint loads and improve structural integrity.
Regarding claim 13, 
Takeshi teaches a battery (Figures 1, 4, and 6; [0012]-[0013]) comprising an outer can (Figures 1 and 4, 1; [0013]) having an opening at an upper end (Figure 1; opening is closed by sealing body of Figure 6; [0017]), an electrode group (Figures 1 and 4; [0012]) stored together with an electrolyte (Figures 1 and 4; [0012]), and a sealing body that seals the opening of the outer can (Figures 4 and 6; [0017]) wherein the sealing body is the sealing body according to claim 11 as taught by modified Takeshi.
Regarding claim 14, 
Takeshi teaches a battery (Figures 1, 4, and 6; [0012]-[0013]) comprising an outer can (Figures 1 and 4, 1; [0013]) having an opening at an upper end (Figure 1; opening is closed by sealing body of Figure 6; [0017]), an electrode group (Figures 1 and 4; [0012]) stored together with an electrolyte (Figures 1 and 4; [0012]), and a sealing body that seals the opening of the outer can (Figures 4 and 6; [0017]) wherein the sealing body is the sealing body according to claim 12 as taught by modified Takeshi. 
Regarding claim 15, 
Modified Takeshi teaches the battery of claim 13 (see elements of claim 13 above), wherein the gas venthole is configured to vent gas from inside the outer can to an atmosphere outside the battery (Hideaki; Fig. 1, 14; “gas passage holes” “safety valve that releases gas to the outside”).
Regarding claim 16, 
Modified Takeshi teaches the sealing body according to claim 1, wherein the welded part is solely located between the first and second surfaces (Burget, Fig. 11, a-d) and at a position where the ratio of X to R in percentage is 0% or more and 2% or less (see elements of claim 1 above).
Regarding claim 17, 
Modified Takeshi teaches the sealing body according to claim 5, wherein the welded part is solely located between the first and second surfaces (Burget, Fig. 11, a-d) and at a position where the ratio of X to R in percentage is 0% or more and 2% or less (see elements of claim 5 above).
Regarding claim 18, 
The sealing body according to claim 11, wherein the welded part is solely located between the first and second surfaces (Burget, Fig. 11, a-d) and at a position where the ratio of X to R in percentage is 0% or more and 2% or less (see elements of claim 11 above).
Response to Arguments
While applicant’s amendments filed 01/29/2022 overcome the art of record, they are met by the combination above which was necessitated by applicant’s amendment.
Claims 1, 5, and 11,
In response to applicant's arguments that Takeshi does not does not teach the welded part between parallel and directly abutting surfaces, examiner notes that Burget remedies these deficiencies.  Burget teaches methods of predictably achieving pull-out fracture, wherein the weld geometry includes parallel and directly abutting surfaces in all examples, concluding that shear loading, which requires parallel and directly abutting surfaces, produces a change in the fracture location and pull-out fracture (see conclusion).  Furthermore, Burget teaches that “the joints’ behavior in terms of…fracture mode and fracture locations can be calculated using detailed finite-element models according to the joints geometry” (see conclusion), meaning that the edge distance of the weld can be considered a result-effective variable for determining the likelihood of peel-off fracture mode by means of routine experimentation in order to ensure improved reliability and consistency of the weld
In response to applicant's arguments that Hideaki is silent with respect to how the annular flange is secured to the sealing plate, the examiner respectfully disagrees as Hideaki teaches in [0026] “fixing the collar part of the terminal to the sealing plate by spot welding”, where the collar part describes the parallel and directly abutting surfaces (Fig. 1, see peripheral flange of 15). The examiner notes that if the spot weld was on the edge of the collar, the weld would still be disposed solely between the parallel and directly abutting surfaces when combining the weld geometry of Burget.
In response to applicant's arguments that there is no motivation to combine with Hideaki to ensure improved reliability and consistency of the weld, the examiner agrees and notes that Hideaki is no longer used to teach claim 1, 5, or 11. Burget, as shown above, remedies the deficiencies in Takeshi.
Regarding claims 2-4, 6-10, and 12-18,
Applicant argues that claims should be allowable based off dependency off allowable independent claims. However, this is not persuasive as the independent claim rejections have been sustained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C. S. WYROUGH whose telephone number is (571)272-4806. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728      

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728